DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1, FIG. 2, claims 1-3 and 13-54 in the reply filed on 06/02/22 is acknowledged.
Claims 4-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/02/22.
Additionally, claims 30-32 and 47-49 are also withdrawn from further consideration because the claims are directed to Species 7-8, FIGS. 10-11, where the VCL comprises a MEMS tuning structure.
Claim Objections
Claim 2 is objected to because of the following informalities: “the optical mode” in line 2 lacks antecedent basis and should be changed to “an optical mode” in order to avoid a potential 112 indefiniteness rejection.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a means for converting said wavelength dependence to a property of said sample” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because there is no corresponding structure in the specification regarding the claimed limitation.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant' s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
For purposes of examination, the Examiner interprets “a means” to be a processor as taught by Sun et al.
Dependent claims 38-40 are also rejected under 35 USC 112, second paragraph, by virtue of dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 52-53 are rejected under 35 U.S.C. 102a1 as being anticipated by VEERABATHRAN et al. ("Room-temperature vertical-cavity surface-emitting lasers at 4 µm with GaSb-based type-II quantum wells", Applied Physics Letters, February 14, 2017, pages 1-5, Vol.110, No. 071104, AIP Publishing”) (03/30/20 IDS).
Regarding claim 52, VEERABATHRAN discloses an electrically pumped vertical cavity laser (VCL) (FIG. 2, page 071104-2) having an optical cavity and emitting at an emission wavelength (λ=4 µm, abstract), said VCL comprising a plurality of layers (FIG. 2), a multi-layer first mirror (Epitaxial DBR, FIG. 2), a multi-layer second mirror (Dielectric DBR, FIG. 2), a gain region (Active region, FIG. 2, where Active region comprises type-II GaSb-based quantum wells, paragraph above FIG. 1, page 071104-1) which comprises at least one gain type from the group consisting of a type I GaSb-based multi-quantum well, type I GaSb-based cascaded quantum wells, a type II GaSb-based multi-quantum well, and a type II InP-based multi-quantum well, said VCL further comprising a first injection contact (Contacts, FIG. 2), a second injection contact (Contacts, FIG. 2), and a refractive index waveguide (DBTJ, FIG. 2) comprising an inner region of a higher distributed refractive index (DBTJ Tunnel Junction region, FIG. 2) and an outer region of lower distributed refractive index (a peripheral region outside of DBTJ Tunnel Junction region, FIG. 2), wherein said higher distributed refractive index exceeds said lower distributed refractive index by less than about 0.12 (“With an effective cavity length of ~5.9 µm and an average refractive index around 3.6, the 50 nm BTJ height yields an effective refractive index step of 0.034, resulting in sufficient lateral waveguiding even for small apertures around 8–10 µm,” second paragraph, right column, page 071104-2).
Regarding claim 53, VEERABATHRAN discloses a current injection path between said first and second injection contacts does not pass through any layers of said first and second mirrors (a current injection path between the Contacts does not pass through any layers of Epitaxial DBR and the Dielectric DBR since the Contacts are located between the Epitaxial DBR and the Dielectric DBR, FIG. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 13-22, 24-29, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over BEWLEY et al. ("Room-temperature mid-infrared interband cascade vertical-cavity surface-emitting lasers", Applied Physics Letters, 2016, pages 1-19, No. 109 American Institute of Physics”) (03/30/20 IDS) in view of Ueki (US Patent 6,320,893 B1).
Regarding claim 1, BEWLEY discloses an electrically pumped vertical cavity laser (VCL) (FIG. 1, page 151108-2) having an optical cavity and emitting at an emission wavelength (λ≈3.4 µm, abstract), said VCL comprising a plurality of layers (FIG. 1), a multi-layer first mirror (GaSb/AlAsSb mirror, FIG. 1), a multi-layer second mirror (Al2O3/Ge Top mirror, FIG. 1), an interband cascade gain region (ICL stages, FIG. 1), a first injection contact (Top metal contact, FIG. 1), and a second injection contact (Bottom metal contact, FIG. 1). 
BEWLEY does not disclose a refractive index waveguide comprising an inner region of a higher distributed refractive index and an outer region of lower distributed refractive, wherein said higher distributed refractive index exceeds said lower distributed refractive index by less than about 0.12.
Ueki discloses a refractive index waveguide (FIG. 6) comprising an inner region of a higher distributed refractive index (10, FIG. 6) and an outer region of lower distributed refractive (a peripheral region outside of 10, FIG. 6), wherein said higher distributed refractive index exceeds said lower distributed refractive index by less than about 0.12 (“The structure is designed so that an effective refractive index is different by about 0.015 between the refractive index of the area corresponding to the aperture 10 (light emitting area) and the peripheral area of the aperture 10 area,” FIG. 6, col. 12 lines 17-21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the VCL of BEWLEY with the refractive index waveguide structure comprising the inner region of a higher refractive index and the outer region of a lower refractive index and a refractive index different of less than 0.12 as taught by Ueki in order to obtain desirable optical confinement effect (col. 12 lines 25-27 of Ueki).
Regarding claim 2, the combination has disclosed the VCL outlined in the rejection to claim 1 above except a percentage of injected current overlapping with the optical mode is greater than about 25%. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the VCL of the combination so that a percentage of injected current overlapping with the optical mode is greater than about 25% in order to maximize output power of the desired optical mode.
Regarding claim 3, the combination has disclosed the VCL outlined in the rejection to claim 1 above except said VCL emits in a single transverse and longitudinal mode. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the VCL of the combination so that it’s capable of emitting both a single transverse and longitudinal mode in order to be utilized in various optical applications. 
Regarding claims 13-14, the combination has disclosed the VCL outlined in the rejection to claim 1 above except a roundtrip loss attributable to a transverse geometry is less than about 0.5% or 0.1%. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the VCL of the combination with a transverse geometry having a roundtrip loss of less than 0.5% or 0.1% in order to maximize output power, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 MPEP 2144.05 (II-A)
Regarding claim 15, BEWLEY discloses at least one of said first and second contacts occupy a tab region adjacent a primary mesa region (FIG. 1).
Regarding claim 16, BEWLEY, as modified, discloses a perimeter of a transverse cross-section of said refractive index waveguide comprises at least one inflection point (FIG. 1 of Ueki).
Regarding claim 17, BEWLEY, as modified, discloses said refractive index waveguide also functions as a current aperture (FIG. 1 of Ueki).
Regarding claim 18, the combination has disclosed the VCL outlined in the rejection to claim 1 above except at least one of said first and second mirrors includes Al(x)Ga(1−x)As, where 0≤x≤1. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify one of said first and second mirrors of the combination with Al(x)Ga(1−x)As, where 0≤x≤1 in order to obtain desired reflectivity for one of said first and second mirrors, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 19, BEWLEY discloses said interband cascade gain region consists of a first group of active stages separated by at least one spacer layer from a second group of active stages, wherein said first group is aligned with a first standing wave peak in said optical cavity, and said second group is aligned with a second standing wave peak in said optical cavity (“The active region is split into three groups of five stages (for a total of 15), placed approximately at the antinodes of the cavity resonating at λ ≈ 3.4 µm,” second paragraph, left column, page 151108-2).
Regarding claim 20, BEWLEY discloses said first group and said second group each comprise 5 active stages for a total of 10 active stages (“The active region is split into three groups of five stages (for a total of 15), placed approximately at the antinodes of the cavity resonating at λ ≈ 3.4 µm,” second paragraph, left column, page 151108-2).
Regarding claim 21, the combination has disclosed the VCL outlined in the rejection to claim 1 above except more than 5 active stages substantially aligned with a single optical standing wave peak. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the active region of the VCL of the combination with 5 active stages substantially aligned with a single optical standing wave peak in order to assure sufficient gain to overcome the cavity loss (second paragraph, left column, page 151108-2 of BEWLEY).
Regarding claim 22, the combination has disclosed the VCL outlined in the rejection to claim 21 above except exactly 7 active stages. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the active region of the VCL of the combination with exactly 7 active stages in order to assure sufficient gain to overcome the cavity loss (second paragraph, left column, page 151108-2 of BEWLEY).
Regarding claim 24, the combination has disclosed the VCL outlined in the rejection to claim 1 above except both said first mirror and said second mirror are comprised of alternating layers of Al(x1)Ga(1−x1)As and Al(x2)Ga(1−x2)As, and 0≤x1, x2≤1 and x1≠x2. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify both said first mirror and said second mirror of the combination with Al(x1)Ga(1−x1)As and Al(x2)Ga(1−x2)As, and 0≤x1, x2≤1 and x1≠x2 in order to obtain desired reflectivity for both of said first and second mirrors, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 25, the combination has disclosed the VCL outlined in the rejection to claim 1 above except exactly one of said first mirror and said second mirror is comprised of alternating layers of Al(x1)Ga(1−x1)As and Al(x2)Ga(1−x2)As, and 0≤x1, x2≤1 and x1≠x2. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify exactly one of said first mirror and said second mirror of the combination with Al(x1)Ga(1−x1)As and Al(x2)Ga(1−x2)As, and 0≤x1, x2≤1 and x1≠x2 in order to obtain desired reflectivity for exactly one of said first and second mirrors, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 26, BEWLEY discloses at least one of said first mirror and said second mirror includes at least one material from the group consisting of Ge, ZnS, ZnSe, and ThF4 (the Top mirror includes Ge, FIG. 1).
Regarding claim 27, the combination has disclosed the VCL outlined in the rejection to claim 1 above and BEWLEY further discloses the emission wavelength of the VCL varies based on the injection current and operating temperature (FIGS. 2 and 4) except a mechanism for tuning said emission wavelength to create a tunable emission over a wavelength tuning range. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the VCL with a mechanism for tuning said emission wavelength to create a tunable emission over a wavelength tuning range in order to obtain various output wavelengths.
Regarding claim 28, BEWLEY discloses said tuning mechanism comprises thermal tuning (FIGS. 2 and 4).
Regarding claim 29, BEWLEY discloses said thermal tuning is accomplished by changing an injection current into said VCL (FIGS. 2 and 4).
Regarding claim 33, BEWLEY discloses said emission wavelength is in a range of about 3-7 µm (λ≈3.4 µm, abstract).
Regarding claim 34, BEWLEY discloses at least one of said first and second mirrors includes Gallium and Antimony (GaSb/AlAsSb mirror, FIG. 1).
Regarding claim 35, the combination has disclosed the VCL outlined in the rejection to claim 1 above except a wafer-bonded interface between said gain region and at least one of said first and second mirrors. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the VCL of the combination with a wafer-bonded interface between said gain region and at least one of said first and second mirrors in order to enhance bonding strength while minimizing optical loss.
Regarding claim 36, BEWLEY discloses a near field spot size of said VCL emission is in a range of about 4-9 times said emission wavelength (an emission aperture diameter is in a range of 20–50 µm which is in a range of 4-9 times λ of 3.4 µm, abstract).

Claims 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over BEWLEY et al. and Ueki as applied to claim 27 above, and further in view of Sun et al. (US PG Pub 2014/0049777 A1).
Regarding claim 37, the combination has disclosed the VCL outlined in the rejection to claim 27 above except a system for optical spectroscopy configured to probe a property of a sample, the system comprising a tunable laser emitting a tunable emission over a wavelength tuning range, said tunable emission transmitted through, reflected from, or backscattered from said sample, an optical detector for detecting a wavelength dependence of said transmitted, backscattered, or reflected tunable laser emission across said wavelength tuning range, and a means for converting said wavelength dependence to a property of said sample. Sun discloses a system (FIG. 1b, abstract) for optical spectroscopy configured to probe a property of a sample (24/25, FIG. 1b, [0038]-[0039]), the system comprising a tunable laser (22, FIG. 1b, [0038]-[0039]) emitting a tunable emission over a wavelength tuning range, said tunable emission transmitted through, reflected from, or backscattered from said sample (FIG. 1b), an optical detector (26, FIG. 1b, [0038]-[0039]) for detecting a wavelength dependence of said transmitted, backscattered, or reflected tunable laser emission across said wavelength tuning range, and a means (28, FIG. 1b, [0038]-[0039]) for converting said wavelength dependence to a property of said sample. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the VCL of the combination with the system for optical spectroscopy as taught by Sun in order to utilize the VCL for gas sensing application.
Regarding claim 38, the combination, as modified, discloses said sample is a gas ([0039] of Sun).
Regarding claim 39, the combination, as modified, discloses said gas comprises at least one gas from the group consisting of methane, ethane, ammonia, carbon dioxide, water vapor, HF vapor, nitrous oxide, acetylene, carbonyl sulfide, dimethyl sulfide, hydrogen cyanide, and carbon monoxide (ammonia, [0039] of Sun).
Regarding claim 40, the combination, as modified, discloses said property is a gas concentration (abstract of Sun).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over BEWLEY et al. and Ueki as applied to claim 1 above, and further in view of VEERABATHRAN et al.
Regarding claim 23, the combination has disclosed the VCL outlined in the rejection to claim 1 above except a current injection path between said first and second injection contacts does not travel through any layers of said first and second mirrors.
VEERABATHRAN discloses a current injection path between said first and second injection contacts does not pass through any layers of said first and second mirrors (a current injection path between the Contacts does not pass through any layers of Epitaxial DBR and the Dielectric DBR since the Contacts are located between the Epitaxial DBR and the Dielectric DBR, FIG. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the VCL of BEWLEY with the intra-cavity contacts so that the injection current does not pass through the first and second mirrors as taught by VEERABATHRAN in order to maximize output power by minimizing electrical loss to the first and second mirrors.

Claims 41, 43-46, 50, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over BEWLEY et al. in view of VEERABATHRAN et al.
Regarding claims 41, BEWLEY discloses an electrically pumped vertical cavity laser (VCL) (FIG. 1, page 151108-2) having an optical cavity and emitting at an emission wavelength (λ≈3.4 µm, abstract), said VCL comprising a plurality of layers (FIG. 1), a multi-layer first mirror (GaSb/AlAsSb mirror, FIG. 1), a multi-layer second mirror (Al2O3/Ge Top mirror, FIG. 1), an interband cascade gain region (ICL stages, FIG. 1), a first injection contact (Top metal contact, FIG. 1), and a second injection contact (Bottom metal contact, FIG. 1). 
BEWLEY does not disclose a current injection path between said first and second injection contacts does not travel through any layers of said first and second mirrors.
VEERABATHRAN discloses a current injection path between said first and second injection contacts does not pass through any layers of said first and second mirrors (a current injection path between the Contacts does not pass through any layers of Epitaxial DBR and the Dielectric DBR since the Contacts are located between the Epitaxial DBR and the Dielectric DBR, FIG. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the VCL of BEWLEY with the intra-cavity contacts so that the injection current does not pass through the first and second mirrors as taught by VEERABATHRAN in order to maximize output power by minimizing electrical loss to the first and second mirrors.
Regarding claims 43-46 and 50-51, same rejections as applied to claims 24-25, 27-28, and 33-34 are maintained since they contain identical limitations.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over BEWLEY et al. and VEERABATHRAN et al. as applied to claim 41 above, and further in view of Ueki.
Regarding claim 42, the combination has disclosed the VCL outlined in the rejection to claim 41 above except a refractive index waveguide comprising an inner region of a higher distributed refractive index and an outer region of lower distributed refractive, wherein said higher distributed refractive index exceeds said lower distributed refractive index by less than about 0.12.
Ueki discloses a refractive index waveguide (FIG. 6) comprising an inner region of a higher distributed refractive index (10, FIG. 6) and an outer region of lower distributed refractive (a peripheral region outside of 10, FIG. 6), wherein said higher distributed refractive index exceeds said lower distributed refractive index by less than about 0.12 (“The structure is designed so that an effective refractive index is different by about 0.015 between the refractive index of the area corresponding to the aperture 10 (light emitting area) and the peripheral area of the aperture 10 area,” FIG. 6, col. 12 lines 17-21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the VCL of the combination with the refractive index waveguide structure comprising the inner region of a higher refractive index and the outer region of a lower refractive index and a refractive index different of less than 0.12 as taught by Ueki in order to obtain desirable optical confinement effect (col. 12 lines 25-27 of Ueki).

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over VEERABATHRAN et al.
Regarding claim 54, VEERABATHRAN has disclosed the VCL outlined in the rejection to claim 52 above except at least one of said first and second mirrors includes Al(x)Ga(1−x)As, where 0≤x≤1. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify one of said first and second mirrors of VEERABATHRAN with Al(x)Ga(1−x)As, where 0≤x≤1 in order to obtain desired reflectivity for one of said first and second mirrors, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Jayaraman et al. (US PG Pub 2019/0044304 A1) discloses an optically pumped VCL operating in a mid-IR region similar to the claimed invention (see FIG. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828